Filed 6/22/22 P. v. Brown CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B317044
                                                          (Super. Ct. No. 21PT-00562)
     Plaintiff and Respondent,                             (San Luis Obispo County)

v.

LATION BROWN,

     Defendant and Appellant.


       Lation Brown appeals an order of the superior court
committing him for treatment as a mentally disordered offender
(MDO). (Pen. Code, § 2960.) He waived his right to a jury trial.
At trial medical experts and Brown testified. The court found
Brown met the statutory requirements for an MDO commitment.
       We appointed counsel for Brown on this appeal. After
reviewing the record, Brown’s counsel filed a brief under People v.
Taylor (2008) 160 Cal.App.4th 304, and stated he was unable to
raise any arguable issues for this appeal. Brown was notified of
his right to file his own brief.
       In his brief, Brown makes a number of claims that are not
part of the record and he states facts without citing to the record.
We cannot consider these claims because review must be confined
to the record on appeal.
       It appears Brown attempts to challenge the evidence in
support of the trial court’s findings. He testified his mental
illness did not cause him to commit arson. But the trial court did
not find Brown’s testimony to be credible. We do not weigh the
evidence or decide the credibility of the witnesses. Those are
matters exclusively decided by the trial court. (People v. Ochoa
(1993) 6 Cal.4th 1199, 1206.) In deciding the sufficiency of the
evidence, we must draw all reasonable inferences in support of
the court’s order and findings. (Ibid.)
       Dr. Grant Stoll, a psychologist, testified Brown suffers from
a severe mental disorder that “was a cause or an aggravating
factor in all of his offenses for which he was incarcerated.”
       Dr. Kevin Perry testified Brown’s “severe mental health
disorder was at least an aggravating factor in each of those
offenses.” The disorder was not in remission and cannot be kept
in remission without treatment. Brown posed a substantial
danger of physical harm to others. The evidence is sufficient to
support the trial court’s findings.




                                 2
                         DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED.




                                GILBERT, P. J.

We concur:




             YEGAN, J.




             TANGEMAN, J.




                            3
                  Timothy S. Covello, Judge

           Superior Court County of San Luis Obispo

               ______________________________



     Christian C. Buckley, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              4